Citation Nr: 0534208	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  92-06 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 25, 
1991 for the grant of service connection for a left ankle 
disability.

2.  Entitlement to an effective date earlier than June 25, 
1991 for the assignment of a 10 percent disability rating for 
a left ankle disability.

3.  Entitlement to an increased evaluation for a left knee 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Roanoke, 
Virginia, Department of Veterans Affairs (VA), Regional 
Office (RO).  In December 1991, the RO denied the veteran's 
claim for a rating greater than 20 percent for his left knee 
disability.  The veteran appealed, seeking a higher rating.  
In December 1999, the RO increased the veteran's rating for 
his left knee disability to 30 percent, and assigned an 
effective date of June 25, 1991 for the 30 percent rating.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  In 
May 1998 the RO granted service connection for a left ankle 
disability and assigned a non-compensable rating, with an 
effective date of March 18, 1998.  The veteran appealed the 
issue of entitlement to an earlier effective date.  In 
September 1999 the RO increased the veteran's rating for his 
left ankle disability to 10 percent, and assigned an 
effective date of July 6, 1998 for the 10 percent rating.  
The veteran appealed the issue of entitlement to an earlier 
effective date for the 10 percent rating.  By rating decision 
dated in December 2003, the RO assigned an effective date of 
June 25, 1991 for the grant of service connection for a left 
ankle disability, and for the assignment of a 10 percent 
rating for the left ankle disability.  As noted above, this 
decision does not constitute a full grant of the benefit 
sought, and the issue of an earlier effective date remains in 
appellate status.  Id.

In December 1998, the veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.

The issue of an increased rating for a left knee disability 
is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for an earlier effective date has been 
obtained or requested by the RO.

2.  The veteran filed his claim seeking entitlement to 
service connection for a left ankle disability on June 25, 
1991.

3.  The RO subsequently granted service connection and a 10 
percent rating for the left ankle disability, effective June 
25, 1991.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 25, 
1991 for a grant of service connection for a left ankle 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2005).

2.  The criteria for an effective date earlier than June 25, 
1991 for a 10 percent rating for a left ankle disability have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(o) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
September 2003 that told him what was necessary for his 
claims to be granted.  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
Supplemental Statements of the Case (SSOCs) he was provided 
with specific information as to why his claims seeking an 
earlier effective date were being denied, and of the evidence 
that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's September 2003 letter notified the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO's September 2003 letter included a request to the 
veteran for any additional evidence or information that 
pertain to his claim.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the April 
2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been given VCAA-compliant notice.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, and 
provided the veteran with several VA examinations.  In 
addition, the veteran has testified at a personal hearing.  
The veteran has not indicated that there is any additional 
evidence available to help support his claim for an earlier 
effective date for the grant of service connection for a left 
ankle disability, or the assignment of a 10 percent rating 
for the left ankle disability.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Effective Date.

With regard to claims for compensation VA law and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore, unless specifically 
provided otherwise. 38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(1) provides otherwise by stating that the 
effective date of an award of disability compensation will be 
the day following the date of discharge or release if 
application therefore is received within one year from such 
date of discharge or release.  The regulations provide the 
same, that the effective date of a claim for disability 
compensation shall be the day following release from active 
service if the claim is received within one year after 
separation from service; otherwise date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).  

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2005).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2005).  The 
regulations provide that VA treatment can be considered an 
informal claim if it is a claim for increase, or a claim to 
reopen a previously denied claim.  The current claim is not a 
claim for increase or a claim to reopen a previously denied 
claim.  

The record reflects that the veteran filed a claim seeking 
entitlement to service connection for a left ankle disability 
on June 25, 1991.  This is the earliest date that such a 
claim was stated in the record, either formally or 
informally.  There is no indication in the record of any 
claim with respect to the left ankle at any time prior to 
June 25, 1991.  The regulations specifically provide that the 
effective date of a claim for compensation will be the date 
of receipt of claim, which in this case is June 25, 1991.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  
This date is more than a year after the veteran's release 
from active duty.  Therefore, based on the law and 
regulations, the earliest effective date that can be assigned 
is the date of claim, June 25, 1991.  Id.  The Board notes 
the veteran's assertion that he should be entitled to service 
connection from an earlier date.  Although sympathetic to 
this claim, the Board cannot grant an effective date earlier 
than the date the claim was received.  There is nothing in 
the record to suggest that VA actually received a claim of 
entitlement to service connection for a left ankle disability 
earlier than June 25, 1991.  

The Board notes that since the effective date of service 
connection cannot be earlier than June 25, 1991, there is 
also no basis for an effective date earlier than June 25, 
1991 for the grant of a 10 percent rating for the left ankle 
disability.  It is axiomatic that the veteran cannot be 
awarded compensation prior to the effective date of the grant 
of service connection.  The Board acknowledges that the 
veteran has suffered from his disability for a long time and 
that he feels he should be entitled to an effective date 
earlier than June 25, 1991, but there is no basis in the law 
or regulations for an earlier effective date.  

The law and the regulations are controlling in this case.  
Sabonis, 6 Vet. App. 426.  Therefore, the Board finds that 
the criteria for assignment of an effective date earlier than 
June 25, 1991, for the grant of service connection for a left 
ankle disability are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2005).  Because service 
connection cannot be granted any earlier than June 25, 1991, 
there is also no basis for and effective date earlier than 
June 25, 1991, for the 10 percent disability rating.  The 
effective date of a disability rating will be the date 
entitlement arose or the date of claim, whichever is later.  
38 C.F.R. § 3.4000(o) (2005).  




ORDER

Entitlement to an effective date earlier than June 25, 1991 
for the grant of service connection for a left ankle 
disability is denied.

Entitlement to an effective date earlier than June 25, 1991 
for the grant of a 10 percent rating for a left ankle 
disability is denied.


REMAND

With respect to the veteran's left knee disability, it is 
noted that the last VA examination was in November 1999, more 
than six years ago.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allay v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Stuntman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to 
assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).

Because there is additional evidence to be obtained, a remand 
in this case is required for compliance with the duty to 
assist provisions contained in the VCAA.  Accordingly, this 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington DC for the following action:

1.  The RO should schedule the veteran 
for an examination to determine the 
extent of his left knee disability.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should conduct range of motion testing 
and all other appropriate testing 
including X-rays, if indicated.  The 
examiner should determine if there is 
instability, recurrent subluxation, or 
other limitation of the left knee.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by pain in the 
veteran's left knee, including during 
flare-ups and including any pain that 
radiates.  The examiner should describe 
any anatomical changes or functional 
loss, including the inability to perform 
normal working movements with normal 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  To the extent possible, 
the examiner should attempt to portray 
the above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the left knee.  See, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004), 
DeLuca v. Brown, 8 Vet.App. 202, at 204-
206, 208 (1995).  A complete rationale 
for the opinions given should be 
provided.  The examiner must address the 
issue of additional limitation due to 
pain.  

2.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


